Citation Nr: 0100400	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-10 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether clear and unmistakable error (CUE) exists in prior 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) so as to warrant assignment of an effective date 
prior to May 23, 1991, for a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1975 to July 10, 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona, VA RO.  In connection 
with her appeal the veteran testified at a videoconference 
hearing in November 2000, and accepted such hearing in lieu 
of an in-person hearing before a Veterans Law Judge.  See 
38 C.F.R. § 20.700(e) (2000).  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  Effective July 11, 1989, the veteran has been in receipt 
of a combined disability evaluation of at least 80 percent 
for multiple disabilities stemming from the same automobile 
accident.  The veteran did not appeal RO rating decisions 
dated in December 1989, October 1990, January 1991 and 
September 1991, pertinent to assigned disability evaluations.

2.  The December 1989, October 1990 and January 1991 RO 
rating actions took no adjudicative action with respect to 
the issue of entitlement to TDIU, consistent with and 
supported by the evidence of record and the existing legal 
authority.

3.  On May 23, 1991, the RO received a statement in which the 
veteran reported additional symptomatology due to her 
service-connected disabilities; the RO reopened her claims 
accordingly.

4.  By rating decision dated in September 1991, the RO 
amended the veteran's award to reflect service connection for 
additional disability; the RO did not provide the veteran 
with an application for TDIU benefits at that time.

5.  The veteran is in receipt of TDIU benefits effective May 
23, 1991.


CONCLUSION OF LAW

The veteran has not raised a valid claim of CUE in RO 
decisions dated in December 1989, October 1990 or January 
1991.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

Procedures

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2000).

38 C.F.R. § 3.160 (b) (2000) defines an original claim as an 
initial formal application on a form prescribed by the 
Secretary.  See 38 C.F.R. §§ 3.151, 3.152 (2000).  A claim 
for increase is defined as any application for an increase in 
rate of a benefit being paid under a current award, or for 
resumption of payments previously discontinued.  38 C.F.R. 
§ 3.160(f) (2000).  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2000).  A finally adjudicated claim is where an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  
38 C.F.R. § 3.160(d) (2000); see 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103, 20.1104 (2000).

In June 1991, the Court issued a decision in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) holding that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The rule 
in Karnas v. Derwinski does not apply to case law but only to 
changes in statutes or regulations.  Brewer v. West, 11 Vet. 
App. 228 (1998).

VA's adjudication procedures, See Veterans' Benefits 
Administration Adjudication Procedure Manual (M21-1) extant 
1989 to 1991 provide that a veteran must claim entitlement to 
TDIU by completion of VA Form 21-8940 and that such a claim 
is not to be inferred.  Extant at the time of decisions in 
1989, 1990 and 1991, the M21-1, 50.52, provided that it was 
the duty of the rating board to identify claims in which 
there was a "strong likelihood the veteran may be entitled 
to this benefit."  That portion of the procedure was changed 
to indicate that if the rating board identified "potential 
entitlement" an application would be sent to the veteran.  
See M21-1, Part VI, 7.52 (March 17, 1992).  In Norris v. 
West, 12 Vet. App. 413 (1999), the Court held that if 
examination is conducted to determine an increase in 
disability and there is evidence of increase, the examination 
is treated as an informal claim.  Moreover, the Court held 
that in considering such increase, if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) and there is evidence of service-connected 
unemployability, evaluation must include adjudication of 
TDIU.

In VAOPGCPREC 9-94 59 Fed. Reg. 27309 (1994), VA's General 
Counsel held that Court decisions invalidating VA regulations 
or statutory or regulatory interpretations do not have 
retroactive effect in relation to prior final adjudications 
of claims, but should be given retroactive effect as they 
relate to claims still open on direct review.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  For the above 
purposes, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on her ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2000).  The question in a TDIU case is whether 
the veteran is capable of performing the physical and mental 
acts required by employment and not whether the veteran is, 
in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

CUE

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has provided that if a claimant wishes to reasonably raise 
CUE "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

"If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger."  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Factual Background

Service medical records reflect the veteran's involvement in 
a serious automobile accident resulting in multiple injuries.  
She was placed on the Temporary Disability Retired List and 
then discharged from duty July 10, 1989.  She filed a claim 
for VA benefits upon discharge.

In connection with her claim for benefits the veteran 
underwent VA examination in October 1989.  At that time she 
complained of considerable pain and dysesthesias in the right 
chest, shoulder, upper arm and ulnar distribution in the 
right hand; considerable pain, swelling and discomfort in 
both ankles; loss of strength and tenderness in the deltoid 
muscle in her right arm; near incontinence with occasional 
failure; photophobia in bright sunlight; and a sensation of 
vertigo with changes of head position.  The Special Rating 
Examiner found the veteran to be "[r]emarkably composed for 
the degree of damage[] she has suffered."  Examination 
revealed marked right upper arm weakness and a moderate right 
hand grip weakness.  There was ankle pain bilaterally with 
motion.  The Special Rating Examiner then stated the veteran 
was "remarkably compensated and matter-of-fact about her 
multiple injuries and subsequent restrictive range of motion 
and activity.  I found her cheerful and philosophical, 
despite her years ordeal."

Psychiatric evaluation in October 1989 revealed the veteran 
to be experiencing mild symptoms of organic personality 
syndrome with mild mood disturbance and the like.  That 
examiner noted the veteran was enrolled in community college 
full time and doing well, specifically receiving A's on 
homework.  The veteran was also noted to be taking care of 
her family at home.  The examiner referenced the veteran's 
in-service duties as an administrative specialist, with 
clerical-type responsibilities.  A report of neuropsychologic 
evaluation indicates that the veteran should continue to 
received special education for reading and writing 
difficulties, and encouraged to obtain psychologic counseling 
for depression, mood swings and binge eating.  The examiner 
indicated that if the veteran's "...emotional problems can be 
resolved and she continues to engage in rehabilitation for 
her language deficiencies, she should be able to function 
effectively in a school or work environment and continue to 
improve in her ability to manage her personal affairs."

In a rating decision dated in December 1989 the RO 
established service connection effective July 11, 1989, and 
assigned ratings as follows:  total abdominal hysterectomy 
with bilateral salpingo-oophorectomy, evaluated as 50 percent 
disabling; right shoulder fracture-dislocation status post 
orif and rotator cuff repair with ankylosis, evaluated as 40 
percent disabling; left subtrochanteric femur fracture with 
slight hip disability, evaluated as 10 percent disabling; 
right subtrochanteric femur fracture with slight hip 
disorder, evaluated as 10 percent disabling; left ankle 
bimalleolar fracture status post orif with some fusion, 
evaluated as 10 percent disabling; deformity of the right ear 
auricle and reattachment scar, evaluated as 10 percent 
disabling; organic brain syndrome with post-traumatic 
depression, evaluated as 10 percent disabling; right ankle 
bimalleolar fracture status post orif, evaluated as zero 
percent disabling; fracture of the right great toe, evaluated 
as zero percent disabling; fracture of the right fifth 
metacarpal, evaluated as zero percent disabling; fracture of 
the right third-to-ninth ribs, evaluated as zero percent 
disabling; residuals of a laceration scar of the left ring 
finger, evaluated as zero percent disabling; a nasal 
fracture, evaluated as zero percent disabling; and, a scar on 
the right buttock area and a scar on the right flank, 
evaluated as zero percent disabling.  The combined evaluated 
was 80 percent.  The veteran was further awarded special 
monthly compensation due to loss of a creative organ.

The RO notified the veteran of the December 1989 decision by 
letter dated January 16, 1990, advising her of her appellate 
rights.  The RO included VA Form 21-6782, which gave further 
information pertinent to the veteran's benefits, to include 
the following paragraph:  "If your service-connected 
disabilities are seriously disabling, but are not solely of a 
psychiatric nature, and you are unable to secure and follow a 
substantially gainful occupation because of those 
disabilities, you may be entitled to received benefits at a 
rate for total disability.  If you wish to claim this 
benefits, you should contact the nearest VA office and 
complete VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability."  The veteran did not 
appeal.

In March 1990 the veteran underwent further VA examination.  
In a rating decision dated in October 1990, the RO adjusted 
the veteran's rating to 90 percent combined to reflect the 
bilateral factor.  See 38 C.F.R. § 4.26 (2000).  The veteran 
was properly notified of that decision and did not appeal.

In a January 1991 rating decision the RO amended the 
veteran's rating to reflect service connection for a 
laceration to the left index finger and severance of service 
connection for a laceration of the left ring finger.  The 
veteran was properly notified of that decision and did not 
appeal.

On May 23, 1991, the RO received a statement in which the 
veteran reported additional symptomatology due to her 
service-connected disabilities; the RO reopened her claims 
accordingly.

By rating decision dated in September 1991, the RO amended 
the veteran's award to reflect service connection for 
additional disability; the RO did not provide the veteran 
with an application for TDIU benefits at that time and did 
not adjudicate entitlement to that benefit.  The veteran was 
properly notified of that decision and did not appeal.

In June 1992, the RO received a statement in which the 
veteran requested "100% total and permanent disability based 
on unemployability."  

The RO, in a rating decision dated in February 1993, 
established entitlement to TDIU, effective June 17, 1992.  In 
November 1997 the veteran argued that VA failed to assist her 
in January 1990 and that she should have been advised 
relative to unemployability benefits at that time.  The RO 
interpreted such statement as a claim of CUE in prior RO 
decisions, and, in a rating decision dated in March 1998, 
found CUE in the RO's September 1991 action insofar as such 
did not provide the veteran with a formal application for 
TDIU benefits in light of her combined disability rating and 
the decision of the Court in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The RO amended the effective 
date of the TDIU award to May 23, 1991, at that time.  The RO 
found no CUE in the RO's December 1989 rating decision.  The 
veteran disagreed with that decision.  In June 1998, the RO 
issued the veteran a statement of the case, citing laws and 
regulations pertinent to TDIU and CUE (38 C.F.R. §§ 3.105, 
4.16 (2000)).  The veteran perfected her appeal and the CUE 
matter is before the Board at this time.  

Analysis

The Board begins by noting that inherent in the concept of 
CUE is that a final determination of the agency of original 
jurisdiction was clearly and unmistakably erroneous.  As set 
out above, a finally adjudicated claim occurs only where an 
application, formal or informal, has been allowed or 
disallowed and that determination has become final.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103, 
20.1104; see also 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

In the instant case, the RO's December 1989, October 1990, 
January 1991 and September 1991 rating decisions, although 
final absent the veteran's appeal, did not include 
adjudication of the matter of entitlement to TDIU.  Rather, 
the RO first adjudicated such issue in its February 1993 
rating decision, wherein TDIU benefits were granted.  The 
veteran was notified of that decision but did not initiate a 
timely appeal to the assigned effective date of TDIU.  See 
38 C.F.R. §§ 20.200, 20.302.  Prior to the February 1993 RO 
decision, there is no final and binding determination as to 
the issue of entitlement to TDIU.  Absent a final 
determination there can be no valid claim of CUE.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(a);  see also Curtis v. 
West, 13 Vet. App. 114, 115 (1999); Norris v. West, 12 Vet. 
App. 413, 422 (1999).


The veteran in effect argues that VA had an obligation to 
provide her with a TDIU application at the time she was 
notified of the December 1989 rating action and that VA's 
failure to do so constituted error.  Here the Board notes 
that the RO, although not providing the veteran with an 
application form, clearly provided her notice of such benefit 
in VA Form 21-6782 and advised her how to apply.  In any 
case, the law extant at the time of the December 1989 
decision provided that an application would be forwarded to 
the veteran if there was a "strong likelihood" of 
entitlement.  Again, the Board emphasizes that the veteran 
filed no formal claim for TDIU benefits pending at the time 
of RO rating actions in December 1989, October 1990, January 
1991 or September 1991.  The Board does not dispute that the 
veteran's disability awards met the percentage criteria under 
38 C.F.R. § 4.16(a); however, a review of the evidence in 
December 1989 shows that the veteran was attending college 
and doing well in her studies and that in the opinion of 
medical professionals she would be able to function in a 
school, work or personal affairs environment with counseling 
and other rehabilitative efforts.  The veteran was still 
attending college at the time of the rating decision in 
October 1990.  The veteran's disagreement with the rating 
board's decision not to forward her an application form at 
those times amounts to disagreement with how the facts were 
raised insofar as the rating board appears to have determined 
the veteran had no strong likelihood to TDIU entitlement in 
December 1989 or October 1990.  Such is not sufficient to 
establish CUE.  See Baldwin v. West, 13 Vet. App. 1 (1999).  
Nor is any contention with respect to a failure to obtain 
Social Security Administration records or otherwise assist 
the veteran sufficient to establish CUE in a prior decision.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir 1999); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

The Board notes that the RO has already revised the effective 
date of TDIU benefits from June 17, 1992, the date of receipt 
of correspondence in which the veteran first clearly 
requested entitlement to such benefit, to May 23, 1991, the 
date of receipt of correspondence indicating additional 
disability.  The RO has cited the change in the M21-1 and 
indicated the RO should have provided the veteran with a 
formal TDIU application at the time of its September 1991 
rating decision.  The Board will not herein dispute the RO's 
action in this regard, but notes that such adjudicative 
procedure change under the M21-1 was not in effect at the 
time of the RO's December 1989, October 1990 or January 1991 
decisions so as to find the RO committed error in not 
previously providing the veteran with a formal TDIU 
application form.  The question of CUE is, again, based on 
evidence and laws extant at the time of the decisions in 
which error is claimed.  Laws and regulation specifically 
provide against retroactive application of case law and 
changes in regulatory procedures.  See VAOPGCPREC 9-94 59 
Fed. Reg. 27309 (1994).  Thus, the veteran's claim of 
entitlement to an earlier effective date based on CUE in 
decisions dated in December 1989, October 1990 and January 
1991 is denied.  38 C.F.R. § 3.105.

Finally, the Board emphasizes that in the face of evidence 
showing the veteran to be successfully engaged in a college 
course of study, even had the RO adjudicated the claim for 
TDIU in December 1989, October 1990, or January 1991, it 
would not necessarily have granted the benefit in the absence 
of any definitive showing of unemployability due to service-
connected disability.  The alleged error to adjudicate a 
claim was therefore not outcome determinative and not CUE.  
See 38 C.F.R. § 3.105.  The Board acknowledges that the above 
does not address the question of whether an informal or 
implied claim for TDIU was pending in December 1989, October 
1990 or January 1991.  However, insofar as any RO "failure to 
respond" with a formal claim or to adjudicate a pending 
informal claim is not "undebatable error," the Board will 
leave the question of an informal or inferred pending claim 
for further discussion in the remand portion of this 
decision, below.


ORDER

An effective date prior to May 23, 1991 for TDIU, based on 
CUE in a prior RO decision, is denied.



REMAND

The veteran in effect contends that the evidence of record 
was sufficient to support a grant of entitlement to TDIU at 
the time of the RO's initial December 1989 rating decision 
and claims entitlement to an effective date back to July 
1989, coincident with her awards of service-connected 
compensation for individual disabilities.  She has 
continuously pursued such argument, interpreted by the RO 
solely as a CUE issue.  

The Board notes that in January 2000, the RO issued a 
supplemental statement of the case (SSOC) that purports to 
reconsider the veteran's claim of entitlement to TDIU from an 
earlier date and that sets out that such rating decision was 
the first notice to the veteran of that determination.  The 
SSOC does not however, include recitation of the laws and 
regulations pertinent to effective dates (38 C.F.R. § 3.400 
(2000)).  

Herein above, the Board has denied CUE in prior rating 
decisions insofar as such decisions did not adjudicate the 
question of TDIU.  However, the veteran's contentions imply 
argument that an informal or implied claim for TDIU, based on 
the evidence, was pending since her discharge from service.  
The Board, in discussing CUE, has not reached the question of 
whether an informal claim for TDIU is in evidence prior to 
May 23, 1991.  From a review of the record it appears that 
the veteran believes the question to be one and the same with 
CUE.  Thus, the Board finds that clarification and further 
adjudicative action is necessary to ensure she is not 
deprived of due process. 

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should consider the veteran's 
representative's argument at his November 
2000 hearing pertinent to the 
applicability of 38 C.F.R. § 4.28 in this 
case.  The RO must otherwise issue a 
supplemental statement of the case, 
containing all applicable laws and 
regulations, to include 
38 C.F.R. §§ 3.151, 3.155, 3.160, 3.400 
(2000), on the issue of entitlement to an 
earlier effective date for TDIU.  The 
veteran should be advised that she has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mary M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

 

